                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 HUI MINN LEE,                                 )
                                               )
                         Plaintiff,            )
                                               )
        v.                                     )             Case No. 1:18CV1046
                                               )
 MARKET AMERICA, INC.,                         )
                                               )
                         Defendant.            )

                           JOINT CONSENT PROTECTIVE ORDER

        Pursuant to the Joint Motion of Defendant Market America, Inc., (“MA”) and Plaintiff Hui

Min Lee (“Lee”) (collectively, the “Parties” and each individually a “Party”) requesting that this

Court issue a protective order pursuant to Federal Rule of Civil Procedure 26(c) to protect the

confidentiality of certain information, as defined below, that may be exchanged in connection with

discovery in this action. Having reviewed the Motion and the parties’ proposed Order, and finding

good cause exists for issuance of an appropriately tailored confidentiality order governing the

pretrial phase of this action.

    1. PURPOSE.

        A Receiving Party may use Protected Material, as defined below, that is disclosed or

produced by another Party or by a non-party in connection with this case only for prosecuting,

defending, or attempting to settle this case. Such Protected Material may be disclosed only to the

categories of persons and under the conditions described in this Stipulation.

    2. DEFINITIONS.

    a) “Discovery Material” means all items or information, including from any non-party,

        regardless of the medium or manner generated, stored, or maintained (including, among




      Case 1:18-cv-01046-WO-JLW Document 28 Filed 08/24/20 Page 1 of 17
   other things, testimony, transcripts, or tangible things) that are produced, disclosed, or

   generated in connection with discovery or any disclosures in this case.

b) “Party” means any party to this case, including all of its officers, directors, employees,

   consultants, retained experts, and outside counsel and their support staffs.

c) “Producing Party” means any Party or other third-party entity that discloses or produces

   any Discovery Material in this case.

d) “Designating Party” means any Party or other third-party entity that designates any

   disclosed or produced Discovery Material and Protected Material in this case.

e) “Protected    Material”    means    any    Discovery    Material   that   is   designated   as

   “CONFIDENTIAL”, as provided for in this Order, as well as any information copied or

   extracted therefrom, as well as all copies, excerpts, summaries, or compilations thereof,

   plus testimony, conversations, or presentations by the Parties or their counsel in Court or

   in any other setting that might reveal such information. Protected Material shall not include

   materials that are publicly available.

f) “Receiving Party” means any Party who receives Discovery Material from a Producing

   Party and includes trial and deposition witnesses.

g) “Outside Counsel” means (i) outside counsel who appear on the pleadings as counsel for a

   Party, and (ii) attorneys associated with such counsel to whom it is reasonably necessary

   to disclose the information for purposes of this litigation.

h) Applicability of Stipulation. This Stipulation applies to the Parties to this action (including

   their respective corporate parents, successors, and assigns), their representatives, agents,

   experts and consultants, all third parties joined in or providing discovery in this action

   (including third-party witnesses), and all other interested persons with actual or



                                              2



  Case 1:18-cv-01046-WO-JLW Document 28 Filed 08/24/20 Page 2 of 17
       constructive notice of this Stipulation, for the sole purpose of facilitating discovery and the

       conduct of hearings in this case. This Stipulation will not be used, in any manner or form,

       direct or indirect, as evidence in any trial or any hearing, or referred to in any trial or any

       hearing on the merits of this case, save and except a hearing that involves issues related to

       the enforcement of any provision of this Stipulation.

   3. COMPUTATION OF TIME.

       The computation of any period of time prescribed or allowed by this Stipulation shall be

governed by the provisions for computing time set forth in Federal Rules of Civil Procedure 6.

   4. SCOPE.

   a) Nothing in this Stipulation shall be construed to prejudice any Party’s right to use any

       Protected Material in court or in any court filing so long as appropriate actions are taken to

       protect any Protected Material’s confidentiality, such as redaction of personal identifying

       information and the filing the Protected Material under seal where consistent with the Local

       Rules of the Court.

   b) This Stipulation is without prejudice to the right of any Designating Party to seek further

       or additional protection of any Discovery Material or to modify this Stipulation in any way,

       including, without limitation, an order that certain matter not be produced at all.

   5. DURATION.

       Even after the termination of this case, the confidentiality obligations imposed by this

Stipulation shall remain in effect until a Designating Party agrees otherwise in writing or a court

order otherwise directs.




                                                 3



      Case 1:18-cv-01046-WO-JLW Document 28 Filed 08/24/20 Page 3 of 17
6. ACCESS TO AND USE OF PROTECTED MATERIAL.

a) Basic Principles. All Protected Material shall be used solely for this case or any related

   appellate proceeding, and not for any other purpose whatsoever, including without

   limitation any other litigation or any business or competitive purpose or function.

   Protected Material shall not be distributed, disclosed, or made available to anyone except

   as expressly provided in this Stipulation.

b) Secure Storage. Protected Material must be stored and maintained by a Receiving Party

   at a location and in a secure manner that ensures that access is limited to the persons

   authorized under this Stipulation.

c) Legal Advice Based on Protected Material.             Nothing in this Stipulation shall be

   construed to prevent in-house counsel who are authorized to have access to Protected

   Materials pursuant to paragraph 8(c)(ii) or Outside Counsel from advising their clients with

   respect to motions counsel recommends should or should not be made or discovery that

   should or should not be taken relating to this case based in whole or in part upon Protected

   Materials, provided such in-house and Outside Counsel do not disclose the Protected

   Material itself except as provided in this Stipulation.

d) Limitations. Nothing in this Stipulation shall restrict in any way a Party’s use or disclosure

   of its own Protected Material. Nothing in this Stipulation shall restrict in any way the use

   or disclosure of Discovery Material by a Receiving Party: (i) that is or has become publicly

   known through no fault of the Receiving Party; (ii) that is lawfully acquired by or known

   to the Receiving Party independent of the Producing Party; (iii) that was previously

   produced, disclosed and/or provided to the Receiving Party without an obligation of

   confidentiality and not by inadvertence or mistake; (iv) with the consent of the Designating



                                             4



  Case 1:18-cv-01046-WO-JLW Document 28 Filed 08/24/20 Page 4 of 17
   Party; (v) to an individual who prepared the Discovery Material; or (vi) pursuant to Order

   of the Court.

7. DESIGNATING PROTECTED MATERIAL.

a) Available Designations. Any Producing Party may designate Discovery Material it

   produces as Confidential, and any Party may designate any Discovery Material, regardless

   of its source, as Confidential, provided that it meets the requirements for such designation

   as provided for herein.

b) Written Discovery and Documents and Tangible Things. Written discovery, documents

   (which include “electronically stored information,” as that phrase is used in Federal Rule

   of Civil Procedure 34), and tangible things that meet the requirements for designation as

   CONFIDENTIAL may be so designated by placing the designation “CONFIDENTIAL”

   on every page of the written material, for which such designation is appropriate, prior to

   production. In the event that original documents are produced for inspection, the original

   documents shall be presumed CONFIDENTIAL during the inspection and re-designated,

   as appropriate during the copying process.

c) Depositions and Testimony. Parties or testifying persons or entities may designate all or

   portions of depositions and other testimony as CONFIDENTIAL by indicating on the

   record at the time the testimony is given or by sending written notice of which portions of

   the transcript of the testimony is designated within thirty days of receipt of the final

   transcript of the testimony. If no indication on the record is made, all information disclosed

   during a deposition shall be deemed CONFIDENTIAL until the time within which portions

   of the testimony may be appropriately designated as provided for herein has passed. Any

   person that wishes to disclose the transcript, or information contained therein, before the



                                             5



  Case 1:18-cv-01046-WO-JLW Document 28 Filed 08/24/20 Page 5 of 17
   time within which it may be appropriately designated as Protected Material has passed,

   may provide written notice of its intent to treat the transcript as non-confidential, after

   which time, any Party that wants to maintain any portion of the transcript as

   CONFIDENTIAL must designate the CONFIDENTIAL portions within fourteen (14)

   days, or else the transcript may be treated as non-confidential. Protected Material that is

   used in the taking of a deposition shall remain subject to the provisions of this Stipulation,

   along with the transcript pages of the deposition testimony dealing with such Protected

   Material. In such cases the court reporter shall be informed of this Stipulation. In the event

   the deposition is videotaped, the original and all copies of the videotape shall be marked

   by the video technician to indicate that the contents of the videotape are subject to this

   Stipulation, substantially along the lines of “This videotape contains confidential testimony

   used in this case and is not to be viewed or the contents thereof to be displayed or revealed

   except by order of the Court, or pursuant to written stipulation of the parties.” Counsel for

   any Designating Party shall have the right to exclude from oral depositions, other than the

   deponent, deponent’s counsel, the reporter and videographer (if any), any person who is

   not authorized by this Stipulation to receive or access Protected Material based on the

   designation of such Protected Material. Such right of exclusion shall be applicable only

   during periods of examination or testimony regarding such Protected Material.

8. DISCOVERY MATERIAL DESIGNATED AS “CONFIDENTIAL.”

a) To the extent reasonably possible, each Party or non-party that designates information or

   items as Protected Material must take care to limit any such designation to material that

   qualifies under the appropriate legal standards. The Parties agree that, where it would not

   be cost effective to review every document for confidentiality issues, the Parties may



                                             6



  Case 1:18-cv-01046-WO-JLW Document 28 Filed 08/24/20 Page 6 of 17
   designate an entire group of documents as CONFIDENTIAL, including, but not limited to,

   e-mails or other electronically stored information. If the opposing Party, upon review, feels

   that a particular document is not properly designated as CONFIDENTIAL, he or she may

   confer with the Designating Party, which shall withdraw the designation if warranted.

   Absent agreement the Parties may seek Court relief as provided herein.

b) A Party or non-party that produces Discovery Material may designate Discovery Material

   as “CONFIDENTIAL” if it contains or reflects confidential, non-public, proprietary,

   commercially sensitive, and/or private information of an individual or entity, or be

   previously marked confidential in a separate matter, court hearing or agreement between

   the parties or a third party.

c) Unless otherwise ordered by the Court or agreed to by the Designating Party, Protected

   Material may be disclosed only to the following:

          i.   The Parties themselves, corporate officers and key employees, claim

               professionals reinsurers, or retrocessionaires of MA or agents of the Parties who

               have responsibility for directing or assisting litigation counsel in connection

               with this action, if the individual viewing the confidential document has signed

               an acknowledgment in the form of Exhibit "A."

         ii.   The Receiving Party’s in-house and Outside Counsel, their immediate

               paralegals and staff, and any copying, clerical, or other litigation support

               services working at the direction of such counsel, paralegals, and staff, unless

               otherwise agreed, and who have signed an acknowledgment in the form of

               Exhibit "A" attached;




                                             7



  Case 1:18-cv-01046-WO-JLW Document 28 Filed 08/24/20 Page 7 of 17
    iii.   Deposition and trial witnesses who have signed an acknowledgment in the form

           of Exhibit "A" attached. Parties, through counsel, shall make diligent efforts to

           have a witness sign the Exhibit A prior to the deposition date, and in the event

           the witness refuses to sign Exhibit A and is not subject to a confidentiality

           clause or court order already in place (such as a prior settlement agreement),

           the Parties shall, after the deposition of the witness, between themselves, shall

           agree that the entirety of the deposition will remain confidential, file with the

           Court a joint motion to order that the witness be instructed by the Court the

           materials are confidential and shall not be disclosed. ;

    iv.    Any outside expert(s) or consultant(s) retained by the Receiving Party to assist

           in this action, provided that disclosure is only to the extent necessary to perform

           such work; and provided that such expert(s) or consultant(s) have signed an

           acknowledgment in the form of Exhibit "A" attached;

     v.    Translators of or into foreign languages who are not employed by or affiliated

           with any of the Parties, but are retained only to provide translations of any

           material designated as CONFIDENTIAL, having first agreed to be bound by

           the provisions of the Stipulation by signing a copy of Exhibit A.

    vi.    Court reporters, stenographers and videographers retained to record testimony

           taken in this action.

    vii.   The Court, jury, and court personnel.

   viii.   A vendor hired by a Party to collect documents, host data, maintain a database

           of electronic data or perform other work related to the collection, review or

           production of documents in the case, if the vendor signs Exhibit A.



                                         8



Case 1:18-cv-01046-WO-JLW Document 28 Filed 08/24/20 Page 8 of 17
            ix.   Any persons who appear on the face of the designated Protected Material as an

                  author, addressee or recipient thereof or where specific documentary or

                  testimonial evidence establishes that the designated Protected Material was

                  authored or received by the person.

             x.   Any mediator who is assigned to hear this matter, and his or her staff, subject

                  to their agreement to maintain confidentiality to the same degree as required by

                  this Stipulation

   9. MOCK JURORS.

       A Party may not disclose to mock jurors any original, as-produced materials or information

(including, for example, documents, deposition testimony, or interrogatory responses) produced

by another Party designated as CONFIDENTIAL unless that mock juror has signed a copy of

Exhibit A. Mock Jurors shall not be permitted to take any Discovery Material with them at the

end of the exercise and may not at any time take Discovery Materials out of the offices where the

mock trial is conducted.

   10. CHALLENGING DESIGNATIONS OF PROTECTED MATERIAL.

   a) A Party shall not be obligated to challenge the propriety of any designation of Discovery

       Material under this Stipulation at the time the designation is made, and a failure to do so

       shall not preclude a subsequent challenge thereto.

   b) Any challenge to a designation of Discovery Material under this Stipulation shall be

       written, shall be served on Outside Counsel for the Designating Party, shall particularly

       identify the documents or information that the Receiving Party contends should be

       differently designated, and the grounds for the objection. Thereafter, further protection of

       such material shall be resolved in accordance with the following procedures:



                                                9



      Case 1:18-cv-01046-WO-JLW Document 28 Filed 08/24/20 Page 9 of 17
   c) The objecting Party shall have the burden of conferring either in person, in writing, or by

       telephone with the Designating Party claiming protection in a good faith effort to resolve

       the dispute. The Designating Party shall have the burden of justifying the disputed

       designation.

   d) Failing agreement, the Parties’ recourse is to file, within fourteen calendar days of the

       communication of no change to designations, a joint letter with the Court requesting a

       ruling whether the Discovery Material in question is entitled to the status and protection of

       the Designating Party’s designation. The Designating Party shall have the burden of

       justifying the disputed designation. In the event that the Court orders further briefing on

       the issue, the Parties will abide by any order of the Court as to the sequence and timing of

       the briefing. The Parties’ entry into this Stipulation shall not preclude or prejudice either

       Party from arguing for or against any designation, establish any presumption that a

       particular designation is valid, or alter the burden of proof that would otherwise apply in a

       dispute over discovery or disclosure of information;

   e) Notwithstanding any challenge to a designation, the Discovery Material in question shall

       continue to be treated as designated under this Stipulation until one of the following occurs:

       (a) the Designating Party who designated the Discovery Material in question withdraws

       such designation in writing; or (b) the Court rules that the Discovery Material in question

       is not entitled to the designation.

   11. SUBPOENAS OR COURT ORDERS.

       If at any time a Receiving Party receives a subpoena from any court, arbitral,

administrative, regulatory or legislative body, requesting Protected Material produced by another

Party, the Party to whom the subpoena or other request is directed shall give prompt written notice



                                                10



     Case 1:18-cv-01046-WO-JLW Document 28 Filed 08/24/20 Page 10 of 17
thereof to every Party who has produced such Protected Material and to its counsel and shall

provide each such Party with an opportunity to move for a protective order regarding the

production of Protected Material. Nothing in this paragraph should be construed as permitting

disclosure of Protected Material to any third party except as expressly provided in this Stipulation.

   12. SHIPPING PROTECTED MATERIAL.

       When any Receiving Party ships any Discovery Material to others designated in this

Stipulation as authorized to receive Discovery Material other than internal communication and

correspondence among employees of MA or between a Party and its counsel, the Receiving Party

will encrypt any electronic data (if the Discovery Material is in that format) and supply the

password in separate correspondence to the recipient. If the Discovery Material is in hard

copy/paper form, the Receiving Party will ship the Discovery Material using secure packaging

tape via Federal Express, USPS or UPS and retain a tracking number for the materials. If the

Receiving Party learns at any time that Discovery Material may have been retrieved or viewed by

unauthorized Parties during shipment, it will immediately notify the Producing Party and take all

reasonable measures to retrieve the improperly disclosed Discovery Material.

   13. UNINTENTIONAL DISCLOSURE OF PRIVILEGED MATERIAL.

       a.      The inadvertent and/or unintentional production of documents (including both

paper documents and electronically stored information) subject to protection by the attorney-client,

and/or protected by the work-product, joint defense or other similar doctrine, or by another legal

privilege protecting information from discovery, shall not constitute a waiver of any privilege or

other protection, provided that the Producing Party notifies the Receiving Party, in writing, of the

production after its discovery of the same.




                                                 11



     Case 1:18-cv-01046-WO-JLW Document 28 Filed 08/24/20 Page 11 of 17
       b.      If the Producing Party notifies the Receiving Party after discovery that privileged

materials (hereinafter referred to as the “Identified Materials”) have been produced, the Identified

Materials and all copies of those materials shall be returned to the Producing Party or destroyed or

deleted, on request of the Producing Party. If the Receiving Party has any notes or other work

product reflecting the contents of the Identified Materials, the Receiving Party will not review or

use those materials unless a court later designates the Identified Materials as not privileged or

protected.

       c.      The Identified Materials shall be deleted from any systems used to house the

documents, including document review databases, e-rooms and any other location that stores the

documents. The Receiving Party may make no use of the Identified Materials during any aspect

of this matter or any other matter, including in depositions or at trial, unless the documents are

later designated by a court as not privileged or protected.

       d.      The contents of the Identified Materials shall not be disclosed to anyone who

was not already aware of the contents of them before the notice was made.

       e.      The Party returning the Identified Materials may move the Court for an order

compelling production of some or all of the material returned or destroyed, but the basis for such

a motion may not be the fact or circumstances of the production.

       f.      This Stipulation does not constitute a concession by any Party that any documents

are subject to protection by the attorney-client privilege, the work product doctrine or any other

potentially applicable privilege or doctrine. This Stipulation also is not intended to waive or limit

in any way either Party’s right to contest any privilege claims that may be asserted with respect to

any of the documents produced except to the extent stated in this agreement.




                                                 12



     Case 1:18-cv-01046-WO-JLW Document 28 Filed 08/24/20 Page 12 of 17
    14. INADVERTENT FAILURE TO DESIGNATE PROPERLY.

        a.      The inadvertent and/or unintentional failure by a Producing Party to designate

Discovery Material with the correct confidentiality designation shall not waive any such

designation. If the Producing Party notifies all Receiving Parties of an inadvertent failure to

designate materials as confidential, the Producing Party shall reproduce the Protected Material

with the correct confidentiality designation within ten (10) days upon its notification to the

Receiving Party.       Upon receiving the Protected Material with the correct confidentiality

designation, the Receiving Parties shall destroy all Discovery Material that was not designated

properly.

        b.      A Receiving Party shall not be in breach of this Stipulation for any use of such

inadvertently-non-designated or inadvertently-mis-designated Discovery Material before the

Receiving Party receives notice of the inadvertent failure to designate. Once a Receiving Party

has received notice of the inadvertent failure to designate pursuant to this provision, the Receiving

Party shall treat such Discovery Material at the appropriately designated level pursuant to the terms

of this Stipulation.

    15. INADVERTENT DISCLOSURE NOT AUTHORIZED BY STIPULATION.

        a.      In the event of a disclosure of any Protected Material pursuant to this Stipulation to

any person or persons not authorized to receive such disclosure under this Stipulation, the Party

responsible for having made such disclosure, and each Party with knowledge thereof, shall

immediately notify counsel for the Designating Party whose Protected Material has been disclosed

and provide to such counsel all known relevant information concerning the nature and

circumstances of the disclosure. The responsible Party shall also promptly take all reasonable




                                                 13



      Case 1:18-cv-01046-WO-JLW Document 28 Filed 08/24/20 Page 13 of 17
measures to retrieve the improperly disclosed Protected Material and to ensure that no further or

greater unauthorized disclosure and/or use thereof is made.

       b.      Unauthorized or inadvertent disclosure does not change the status of Discovery

Material or waive the right to hold the disclosed document or information as Protected.

   16. FINAL DISPOSITION.

       a.      Not later than sixty days after the final disposition of this case, each Party shall

return all Discovery Material of a Producing Party to the respective Outside Counsel of the

Producing Party or destroy such Material, at the option of the Producing Party. For purposes of

this Stipulation, “final disposition” occurs after an order, mandate, or dismissal which finally

terminates this action (including all appeals) with prejudice.

       b.      All Parties that have received any Discovery Material shall certify in writing that

all such materials have been returned to the respective Outside Counsel of the Producing Party or

destroyed.

   17. MISCELLANEOUS.

       a.      Right to Further Relief. Nothing in this Stipulation abridges the right of any

person to seek its modification by the Court in the future. By stipulating to this Stipulation, the

Parties do not waive the right to argue that certain material may require additional or different

confidentiality protections than those set forth herein.

       b.      Termination of Matter and Retention of Jurisdiction. The Parties agree that the

terms of this Stipulation shall survive and remain in effect after the termination of the above-

captioned matter. The Court shall retain jurisdiction for one year after termination of this matter

to hear and resolve any disputes arising out of this Stipulation.




                                                 14



      Case 1:18-cv-01046-WO-JLW Document 28 Filed 08/24/20 Page 14 of 17
       c.      Successors.    This Stipulation shall be binding upon the Parties hereto, their

attorneys, and their successors, executors, personal representatives, administrators, heirs, legal

representatives, assigns, subsidiaries, divisions, employees, agents, retained consultants and

experts, and any persons or organizations over which they have direct control.

       d.      Right to Assert Other Objections. By entering into this Stipulation, no Party

waives any right it otherwise would have to object to disclosing or producing any information or

item. Similarly, no Party waives any right to object on any ground to use in evidence any of the

material covered by this Stipulation. This Stipulation shall not constitute a waiver of the right of

any Party to claim in this action or otherwise that any Discovery Material, or any portion thereof,

is privileged or otherwise non-discoverable, or is not admissible in evidence in this action or any

other proceeding.

       e.      Actions to Protect Confidential Information.           In the event that the Court

determines that there is an actual or threatened breach of this Stipulation by the Party who received

Protected Material, the Parties agree that the Designating Party would not have an adequate remedy

at law and would be entitled to specific performance, and/or injunctive relief, to enforce the terms

of this Stipulation, in addition to any other remedy the Party may be entitled at law or in equity.

       f.      Burdens of Proof. Notwithstanding anything to the contrary above, nothing in this

Stipulation shall be construed to change the burdens of proof or legal standards applicable in

disputes regarding whether particular Discovery Material is CONFIDENTIAL, whether disclosure

should be restricted, and if so, what restrictions should apply.

       g.      Interpretation; Disputes. The United States District Court for the Eastern District

of North Carolina is responsible for the interpretation and enforcement of this Stipulation. All

disputes concerning Protected Material, however designated, produced under the protection of this



                                                 15



      Case 1:18-cv-01046-WO-JLW Document 28 Filed 08/24/20 Page 15 of 17
Stipulation shall be resolved by the United States District Court for the Eastern District of North

Carolina.



       IT IS SO ORDERED. This the 24th day of August, 2020.



                                                      ___________________________
                                                                Joe L. Webster
                                                        United States Magistrate Judge


WE CONSENT:

       Respectfully submitted this the 20th day of August, 2020.


 /s/Angela N. Gray___________                        /s/Camilla F. DeBoard
 Angela N. Gray                                      Camilla F. DeBoard
 Attorney for Plaintiff                              Attorney for Defendant
 NC Bar No. 21006                                    NC Bar No. 41265


 OF COUNSEL:                                         OF COUNSEL:
 Gray Newell Thomas, LLP                             Teague Rotenstreich Stanaland Fox & Holt, P.L.L.C.
 7 Corporate Center Ct, Ste. B                       Post Office Box 1898
 Greensboro, NC 27408                                Greensboro, NC 27402-1898
 Telephone: (336) 285-8151                           Telephone: (336) 272-4810
 Facsimile: (336) 458-9359                           Facsimile: (336) 272-2448
 Email: angela@graynewell.com                        E-mail: cfd@trslaw.com




                                                16



     Case 1:18-cv-01046-WO-JLW Document 28 Filed 08/24/20 Page 16 of 17
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

         I, _____________________________, of _________________ [print or type full address],

declare under penalty of perjury that I have read in its entirety and understand the Stipulation that

was issued by the United States District Court for the Middle District of North Carolina on

_______________, 2020 in the case of Lee v. Market America, Inc., 1:18-cv-1046,. I agree to

comply with and to be bound by all the terms of this Stipulation and I understand and acknowledge

that failure to so comply could expose me to sanctions and punishment in the nature of contempt.

I solemnly promise that I will not disclose in any manner any information or item that is subject

to this Stipulation to any person or entity except in strict compliance with the provisions of this

Order.

         I further agree to submit to the jurisdiction of the United States District Court for the Middle

District of North Carolina for the purpose of enforcing the terms of this Stipulation, even if such

enforcement proceedings occur after termination of this action.

I hereby appoint __________________________ of _______________________________ as my

agent for service of process in connection with this action or any proceedings related to

enforcement of this Stipulation.

Date: ___________________________

City and State where sworn and signed: _________________________________

Printed name: _____________________________________

Signature: ________________________________________




                                                   17



     Case 1:18-cv-01046-WO-JLW Document 28 Filed 08/24/20 Page 17 of 17
